 

Exhibit 10.1

 



AMENDMENT No. 7 TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS AMENDMENT NO. 7 TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Agreement”), dated as of February 28, 2018, among ORCHIDS PAPER PRODUCTS
COMPANY, a Delaware corporation (“Borrower”), the Guarantors party hereto, the
lenders party hereto (“Lenders”) and U.S. BANK NATIONAL ASSOCIATION, as a Lender
and as LC Issuer, Swing Line Lender and Administrative Agent for the Lenders (in
such capacity, “Administrative Agent”).

 

BACKGROUND

 

A.       Borrower, Administrative Agent and Lenders are parties to that certain
Second Amended and Restated Credit Agreement dated as of June 25, 2015 (as
amended, supplemented and modified from time to time, the “Credit Agreement”).

 

B.       Events of Default have occurred and are continuing as a result of
Borrower’s breach of Sections 6.21(a) and 6.21(b) of the Credit Agreement for
the period ending December 31, 2017 (“Existing Events of Default”), and Borrower
anticipates that it will be in breach of Sections 6.21(a) and 6.21(b) of the
Credit Agreement for the period ending March 31, 2018 (“Anticipated Events of
Default”).

 

C.       Borrower has requested that Administrative Agent and Lenders waive the
Existing Events of Default and Anticipated Events of Default and amend the
Credit Agreement as set forth herein.

 

D.       Administrative Agent and Lenders are willing to waive the Existing
Events of Default and Anticipated Events of Default and enter into this
Agreement upon the terms and conditions set forth below.

 

E.       NOW THEREFORE, in consideration of the matters set forth in the
recitals and the covenants and provisions herein set forth, and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

AGREEMENT

 

Section 1.                Definitions. Capitalized terms used herein and not
otherwise defined herein shall have the meanings ascribed thereto in the Credit
Agreement.

 

Section 2.                Amendments to the Credit Agreement. As of the
Effective Date (as defined below), the Credit Agreement is hereby amended as
follows:

 



 

 

 

(a)               The definition of “Borrowing Base” in Article I of the Credit
Agreement is hereby deleted in its entirety and the following is inserted in
substitution therefor:

 

“Borrowing Base” means, as of any date of calculation, an amount, as set forth
on the most current Borrowing Base Certificate delivered to the Administrative
Agent, equal to the sum of (a) 85% of Eligible Receivables as of such date, with
such advance rate reducing to 82% on May 31, 2018 and further reducing to 80% on
June 30, 2018, plus (b) 60% of Eligible Raw Materials Inventory (which for the
avoidance of doubt shall include supplies up to and including March 1, 2018 and
shall thereafter be excluded), with such advance rate reducing to 55% on May 31,
2018 and further reducing to 50% on June 30, 2018, plus (c) 65% of Eligible
Parent Roll Inventory, with such advance rate reducing to 62% on May 31, 2018
and further reducing to 60% on June 30, 2018, plus (d) 65% of Eligible Finished
Goods Inventory, with such advance rate reducing to 60% on May 31, 2018 and
further reducing to 50% on June 30, 2018, minus (e) the Borrowing Base
Adjustments. On the date of each such reduction in advance rates, Borrower shall
repay any amount by which the Revolving Exposure exceeds the Borrowing Base.

 

(b)               Notwithstanding anything contained in the Credit Agreement to
the contrary, (i) Borrower shall not be permitted to request and Swing Line
Lender shall have no obligation to extend, Swing Line Loans, (ii) Borrower shall
not be permitted to request and Administrative Agent and Lenders shall have no
obligation to consider increases in the Revolving Commitments or Draw Loan
Commitments, (iii) Borrower shall not be permitted to request and LC Issuer
shall have no obligation to issue Letters of Credit, unless Borrower Cash
Collateralizes each such Letter of Credit requested, and (iv) Borrower shall
provide the reports required by Section 6.1(c) of the Credit Agreement
regardless of the amount of outstanding Revolving Exposure and shall provide
Borrowing Base Certificates on the 15th day of each month reflecting the
Borrowing Base as of the last day of the prior month and on the last day of each
month reflecting the Borrowing Base as of the 15th day of such month. The
Borrowing Base Certificates provided as of the end of each month shall contain
the actual amount of Eligible Inventory for the period ended as of the end of
the previous month and an estimate of Eligible Inventory amounts for the period
covered thereby and the Borrowing Base Certificates provided on the 15th of each
month will contain an estimate of the amount of Eligible Inventory for the
period ended as of the end of the previous month. The Borrowing Base
Certificates shall continue to report the actual Eligible Accounts for each
period covered thereby.

 

(c)               Notwithstanding anything contained in the Credit Agreement to
the contrary, (i) each Revolving Loan made after the date of this Agreement
shall either be a Base Rate Advance or a Eurocurrency Advance with an Interest
Period of one (1) month and (ii) all other outstanding Loans shall, on the last
day of the then current Interest Period applicable to each such Loan, be
automatically converted into a Base Rate Loan or a Eurocurrency Loan with an
Interest Period of one (1) month.

 

(d)               The Applicable Margin and Applicable Fee Rate percentages in
the Level IX Status column in the Pricing Schedule for Eurocurrency Rate and
Base Rate Advances and the Commitment Fee shall each be increased by one percent
(1.0%). Any increase in the interest payments due to Lenders as a result of such
increase shall accrue and be due and payable on July 1, 2018.

 



  -2- 

 

 

(e)               Sections 2.12(c) and 2.12(d) of the Credit Agreement are
hereby deleted in their entirety and the following are inserted in substitution
therefor:

 

“(c) Prior to April 1, 2018, Borrower shall repay the Term Loans on a quarterly
basis on the first day of each March, June, September and December (or, if such
date is not a Business Day, on the immediately preceding Business Day) in the
aggregate principal amount of (i) $675,000.00 commencing September 1, 2015 and
continuing thereafter to and including June 1, 2016, and (ii) $1,000,000.00
commencing September 1, 2016 and each quarterly date referenced above
thereafter. Commencing April 1, 2018, the outstanding principal balance of the
Term Loans shall be payable monthly, on the first day of each month, in the
amount of $333,333.33 each. To the extent not previously paid, all unpaid Term
Loans shall be paid in full by Borrower on the Facility Termination Date.

 

(d)       Prior to April 1, 2018, Borrower shall repay the Draw Loans on a
quarterly basis on the first day of each March, June, September and December
(or, if such date is not a Business Day, on the immediately preceding Business
Day) commencing on September 1, 2017, in the aggregate principal amount equal
to: (i) for the payment due on September 1, 2017, 1.5% of the outstanding
principal balance of Draw Loans as of August 31, 2017, (ii) for the payment due
on December 1, 2017, 1.5% of the outstanding balance of Draw Loans as of
November 30, 2017, and (iii) for the payment due on March 1, 2018, 1.5% of the
outstanding balance of Draw Loans as of December 31, 2017. Commencing April 1,
2018, the outstanding principal balance of the Draw Loans shall be payable
monthly, on the first day of each month, in the amount of $526,523.89. To the
extent not previously paid, all unpaid Draw Loans shall be paid in full by
Borrower on the Facility Termination Date.”

 

(f)                Section 6.1(e) of the Credit Agreement is hereby deleted in
its entirety and the following is inserted in substitution therefor:

 

“(e) Together with the financial statements required under Sections 6.1(a), (b)
and (k), a compliance certificate in substantially the form of Exhibit B signed
by its CFO showing the calculations necessary to determine compliance with
Section 6.21 of this Agreement and stating that no Default or Event of Default
exists, or if any Default or Event of Default exists, stating the nature and
status thereof and accompanied by a report and analysis of management of
Borrower of the financial results for the period covered thereby.”

 



  -3- 

 

 

(g)               Section 6.1(j) of the Credit Agreement is hereby deleted in
its entirety and the following is inserted in substitution therefor:

 

“(j) (i) On the Effective Date, a rolling 13-week cash-flow forecast, for the
immediately succeeding 13-week period, in form and substance acceptable to
Administrative Agent, which shall (A) detail all sources and uses of cash,
(B) be accompanied by a certification of the CFO that the cash-flow forecast is
based on reasonable estimates, information and assumptions and that the CFO has
no reason to believe that such cash-flow forecast is incorrect or misleading in
any respect and (C) shall be approved by Administrative Agent in writing
(“Cash-Flow Forecast”), (ii) on or before March 24, 2018 and on or before the
third Business Day of each third week thereafter, an updated Cash-Flow Forecast,
which in each case shall be acceptable to and approved in writing by
Administrative Agent, it being understood and agreed, upon such approval by
Administrative Agent, each updated Cash-Flow Forecast shall be the Cash-Flow
Forecast for purposes of measuring compliance with the covenant set forth in
Section 6.21(f) of this Agreement, (iii) on or before the third Business Day of
each week, (A) a line-by-line reconciliation of (1) the amounts of budgeted
expenditures and receipts for the immediately preceding week as set forth in the
Cash-Flow Forecast most recently delivered to and approved by Administrative
Agent for such week and (2) the actual expenditures and receipts for such week
(together with an explanation, in reasonable detail, of any material differences
between the budgeted and actual amounts) and (B) a certification by the CFO that
the CFO has no reason to believe that such reconciliation is incorrect or
misleading in any material respect, and (iv) on or before the second Business
Day of each week, a report on the prior weekly sales, by customer and respective
tons, together with a comparison to budgeted sales for such period and a
certification by the CFO that the CFO has no reason to believe that such
reconciliation is incorrect or misleading in any material respect.”

 

(h)               Section 6.1(k) of the Credit Agreement is hereby deleted in
its entirety and the following is inserted in substitution therefor:

 

“(k) Within 30 days after the last day of each calendar month, for itself and
its Subsidiaries, consolidated unaudited balance sheets as at the close of each
such period and consolidated profit and loss and reconciliation of surplus
statements (including sufficient detail for independent calculation of the
financial covenants set forth in Section 6.21), and a statement of cash flows
for the period from the beginning of such fiscal year to the end of such month,
all certified by its CFO.”

 



  -4- 

 

 

(i)                 Section 6.21(a) of the Credit Agreement is hereby deleted in
its entirety and the following is inserted in substitution therefor:

 

“(a) Fixed Charge Coverage Ratio. Commencing with the fiscal quarter ending on
June 30, 2018, the Borrower will not permit the ratio, determined as of the end
of each of its fiscal quarters for the then most-recently ended four (4) fiscal
quarters, of (i) Consolidated EBITDA plus Consolidated Rentals plus an amount
equal to the net cash proceeds received by Borrower from the issuance of its
equity interests during the period commencing on April 1, 2017 and ending on
September 30, 2017, plus such other adjustments approved by Required Lenders,
minus Maintenance Capital Expenditures minus Restricted Payments minus cash
taxes minus, the Cash Flow Reserve, to (ii) Consolidated Interest Expense, plus
Consolidated Rentals, plus Consolidated Principal Payments over the four (4)
fiscal quarters then ending, all calculated for the Borrower and its
Subsidiaries on a consolidated basis, to be less than 1.20 to 1.00.”

 

(j)                 Section 6.21(b) of the Credit Agreement is hereby deleted in
its entirety and the following is inserted in substitution therefor:

 

“(b) Leverage Ratio. Commencing with the month ending June 30, 2018, the
Borrower will not permit the ratio, determined as of the end of each of its
fiscal quarters commencing with the fiscal quarter ending on June 30, 2018, of
(i) Consolidated Funded Indebtedness to (ii) Consolidated EBITDA for the then
most-recently ended four (4) fiscal quarters to be greater than the ratio
indicated for each determination date specified below:

 

Determination Dates Ratio On June 30, 2018 5.50:1.00 On September 30, 2018 and
on the last day of each calendar quarter thereafter 3.50:1.00

 

(k)               Section 6.21(c) of the Credit Agreement is hereby deleted in
its entirety and the following is inserted in substitution therefor:

 

“(c) Minimum Consolidated EBITDA. Borrower shall not permit Consolidated EBITDA
determined as of the last day of each month for the then most-recently ended
three month period to be less than (i) $4,600,000 as of January 31, 2018, (ii)
$4,600,000 as of February 28, 2018, (iii) $4,900,000 as of March 31, 2018, (iv)
5,700,000 as of April 30, 2018, (v) $6,400,000 as of May 31, 2018, (vi)
$7,100,0000 as of June 30, 2018, (vii) $8,000,000 as of July 31, 2018, and
(viii) $9,000,000 as of August 31, 2018.”

 



  -5- 

 

 

(l)                 Section 6.21 of the Credit Agreement is amended by adding
the following as subsections 6.21(d), (e) and (f) thereto:

 

“(d) Borrower shall maintain a book cash balance of not less than $500,000 at
all times until March 15, 2018 and $1,300,000 at all times from and after March
16, 2018, tested weekly, commencing March 2, 2018 and as of the last day of each
week thereafter.

 

(e)       Borrower shall not incur Capital Expenditures, measured monthly, on a
trailing three month basis, to be more than (i) $3,152,000 as of February 28,
2018, (ii) $1,450,000 as of March 31, 2018, (iii) $1,345,000 as of April 30,
2018, (iv) $1,089,000 as of May 31, 2018, (v) $1,384,000 as of June 30, 2018,
(vi) $1,506,000 as of July 31, 2018 and (vii) $1,628,000 as of August 31, 2018.

 

(f)       Borrower shall not permit total disbursements for the weekly period
covered by the Cash-Flow Forecast to exceed the projected cash disbursements as
set forth in the Cash-Flow Forecast for such period by more than ten percent
(10%) on a cumulative basis, or permit total Net Cash Flow (as defined in the
Cash-Flow Forecast) to be more than ten percent (10%) less than the projected
Net Cash Flow as set forth in the Cash-Flow Forecast for such weekly period.”

 

(m)             Schedule I to the Form of Compliance Certificate attached to the
Credit Agreement as Exhibit B is hereby deleted and Schedule I attached to this
Agreement is inserted in place thereof.

 

(n)               Borrower shall at all times continue to engage its current
financial consultant and/or such other consultants acceptable to Administrative
Agent.

 

(o)               By not later than March 15, 2018, Borrower shall retain
consultants and/or advisors reasonably acceptable to Administrative Agent to
assist Borrower in formulating a strategic plan together with viable
alternatives available to Borrower to facilitate the repayment of the
outstanding Obligations in full. By not later than March 9, 2018, Borrower and
its consultants shall provide Administrative Agent with a revised 2018 financial
plan. By not later than May 1, 2018, Borrower and its consultants and/or
advisors shall provide Administrative Agent with an updated 2019 through 2021
financial plan, together with their analysis of strategic alternatives available
to Borrower to facilitate the repayment of the outstanding Obligations in full.
Upon consultation with and approval by Administrative Agent, Borrower shall, by
not later than June 1, 2018, have initiated such strategic alternative
acceptable to Administrative Agent and Required Lenders.

 

(p)               Borrower shall make its consultants and/or advisors
(i) directly accessible to Administrative Agent and its consultants, and
Borrower’s consultants and/or advisors shall be authorized to respond directly
to reasonable information requests of Administrative Agent and its consultants,
(ii) available to meet with Administrative Agent and Lenders at any time, upon
request by Administrative Agent and (iii) provide Administrative Agent and
Lenders with any reports prepared by such consultants and/or advisors.

 



  -6- 

 

 

(q)               Notwithstanding anything contained in the Credit Agreement to
the contrary, any proceeds from the issuance of equity interests of Borrower on
and after the Effective Date shall, to the extent of the first $10,000,000 of
such proceeds, be applied as a prepayment of the Revolving Loans and, to the
extent in excess of $10,000,000, as a prepayment of the principal installments
of the Term Loans in the inverse order of their maturity.

 

(r)                In the event that Borrower fails to raise market equity
proceeds of at least $5,000,000 by not later than March 31, 2018, Borrower
shall, on April 1, 2018, pay Administrative Agent a fee for the pro rata benefit
of Lenders, in the amount of $210,000.

 

Section 3.                Representations and Warranties. To induce
Administrative Agent and Lenders to execute this Agreement, Borrower hereby
represents and warrants to Administrative Agent and Lenders as follows:

 

(a)               Authorization; No Conflict. Borrower is duly authorized to
execute and deliver this Agreement. The execution, delivery and performance by
Borrowers of this Agreement, do not and will not (a) require any consent or
approval of any governmental agency or authority (other than any consent or
approval which has been obtained and is in full force and effect), (b) conflict
with (i) any provision of applicable law, (ii) the charter, by-laws or other
organizational documents of Borrower or (iii) any agreement, indenture,
instrument or other document, or any judgment, order or decree, which is binding
upon Borrower or any of its properties or (c) require, or result in, the
creation or imposition of any Lien on any asset of Borrower or any other Loan
Party (other than Liens in favor of Administrative Agent created pursuant to the
Loan Documents).

 

(b)               Binding Effect. This Agreement constitutes the legal, valid
and binding obligation of Borrower enforceable against Borrower in accordance
with its terms, subject to bankruptcy, insolvency and similar laws affecting the
enforceability of creditors’ rights generally and to general principles of
equity (whether enforcement is sought by proceeding in equity or at law).

 

(c)               Continuation of Representations and Warranties. After giving
effect to this Agreement, each of the representations and warranties of Borrower
in the Credit Agreement and the other Loan Documents are true and correct in all
material respects with the same effect as though made on and as of the date
hereof (except to the extent such representations and warranties expressly
relate to a specific earlier date, in which case such representations and
warranties shall be true and correct in material respects as of such earlier
date).

 



  -7- 

 

 

(d)               No Event of Default. After giving effect to this Agreement, no
Event of Default exists.

 

Section 4.                Conditions Precedent. This Agreement shall be
effective as of the date first set forth above, subject to the satisfaction of
the following conditions precedent (the date of such satisfaction being the
“Effective Date”):

 

4.1              Execution and Delivery. Borrower, Administrative Agent and
Lenders shall have executed and delivered this Agreement.

 

4.2              No Events of Default. No Event of Default under the Credit
Agreement (other than the Existing Events of Default and Anticipated Events of
Default) shall have occurred and be continuing or will result from the
consummation of the transactions contemplated by this Agreement.

 

4.3              Representations and Warranties. The representations and
warranties set forth in Section 3 hereof are true and correct.

 

4.4              Organizational Documents. The Administrative Agent shall have
received such customary documents and certificates as Administrative Agent may
reasonably request relating to the organization, existence and good standing of
Borrower and the authorization of the transactions contemplated by this
Agreement.

 

4.5              Cash-Flow Forecast. Administrative Agent shall have received
the initial Cash-Flow Forecast.

 

4.6              Payment of Fees and Attorney Costs. Borrower shall have paid to
Administrative Agent for the pro rata benefit of Lenders, the portion of the
Amendment Fee (as defined below) in the amount of $210,000 due upon the
execution of this Agreement and all reasonable out-of-pocket costs and expenses
of Administrative Agent (including legal fees, auditor fees, and consultant
fees).

 

Section 5.                Amendment Fee. In consideration for Administrative
Agent and Lenders entering into this Agreement, Borrower agrees to pay to
Administrative Agent, for the pro rata benefit of Lenders executing this
Agreement, an amendment fee in the amount of $632,000 (“Amendment Fee”), which
shall be non-refundable and fully earned on the Effective Date of this
Agreement. A portion of the Amendment Fee in the amount of $210,000 shall be
paid on the Effective Date of this Agreement as set forth in Section 4.6 above
and the balance of the Amendment Fee shall be paid on the earlier of June 30,
2018, or the occurrence of a Default or Event of Default. In the event Borrower
(i) refinances the Obligations and prepays the Obligations in full by June 30,
2018 or (ii) sells assets or equity interests which generates cash proceeds of
not less than $50,000,000, and permanently prepays the Obligations with the
proceeds thereof by June 30, 2018, $211,000 of the Amendment Fee owed on June
30, 2018 shall be waived.

 

Section 6.                Waiver. As of the Effective Date, Administrative Agent
and Lenders waive the Existing Events of Default and Anticipated Events of
Default. The waiver contained herein does not apply to any other Default or
Event of Default, other than the Existing Events of Default and Anticipated
Events of Default, which may now or hereafter exist under the Credit Agreement
or the other Loan Documents. No consent or waiver, express or implied, by
Administrative Agent and Lenders to or for any breach of or deviation from any
covenant, condition, or duty by Borrower or any Guarantor, including the waiver
of the Existing Events of Default and Anticipated Events of Default, shall be
deemed a consent or waiver to or of any other breach of the same or any other
covenant, condition, or duty set forth in the Credit Agreement or the other Loan
Documents. Administrative Agent’s and Lenders’ waiver contained herein does not
constitute a course of dealing nor does it constitute a course of conduct.

 



  -8- 

 

 

Section 7.                Miscellaneous.

 

7.1              Effect of Agreement. The execution, delivery and effectiveness
of this Agreement shall not operate as a waiver of any right, power or remedy of
Administrative Agent or Lenders under the Credit Agreement or any other Loan
Document, or constitute a waiver of any provision of the Credit Agreement or any
other Loan Document, except as specifically set forth herein, and Borrower and
each Guarantor hereby fully confirms, affirms and ratifies each Loan Document to
which it is a party. Except as specifically modified hereby, the Credit
Agreement and the other Loan Documents remain in full force and effect.

 

7.2              Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties on separate counterparts, and each
such counterpart shall be deemed to be an original, but all such counterparts
shall together constitute but one and the same instrument. Delivery of the
executed counterpart of this Agreement by telecopy or electronic mail shall be
as effective as delivery of a manually executed counterpart to this Agreement.

 

7.3              Costs and Expenses. Borrower shall pay all invoices of
Administrative Agent’s auditors and financial consultants and any legal counsel
of Agent within five days of written request.

 

7.4              Severability. The illegality or unenforceability of any
provision of this Agreement or any instrument or agreement required hereunder
shall not in any way affect or impair the legality or enforceability of the
remaining provisions of this Agreement or any instrument or agreement required
hereunder.

 

7.5              Captions. Section captions used in this Agreement are for
convenience only, and shall not affect the construction of this Agreement.

 

7.6              Entire Agreement. This Agreement embodies the entire agreement
and understanding among the parties hereto and supersedes all prior or
contemporaneous agreements and understandings of such Persons, verbal or
written, relating to the subject matter hereof.

 

7.7              References. Any reference to the Credit Agreement contained in
any notice, request, certificate, or other document executed concurrently with
or after the execution and delivery of this Agreement shall be deemed to include
this Agreement unless the context shall otherwise require. Reference in any of
this Agreement, the Credit Agreement or any other Loan Document to the Credit
Agreement shall be a reference to the Credit Agreement as amended hereby and as
further amended, modified, restated, supplemented or extended from time to time.

 



  -9- 

 

 

7.8              Waiver of Claims and Defenses. By execution of this Agreement,
Borrower and each Guarantor acknowledges and confirms that it does not have any
offsets, defenses or claims arising out of or relating to this Agreement, the
Credit Agreement or the other Loan Documents against Administrative Agent, any
Lender, or any of their subsidiaries, affiliates, officers, directors,
employees, agents, attorneys, predecessors, successors or assigns whether
asserted or unasserted. The Borrower and Guarantors, for and on behalf of
themselves and their legal representatives, successors and assigns, do waive,
release, relinquish and forever discharge the Administrative Agent and each
Lender, its parents, subsidiaries, and affiliates, its and their respective
past, present and future directors, officers, managers, agents, employees,
insurers, attorneys, representatives and all of their respective heirs,
successors and assigns (collectively, the “Released Parties”), of and from any
and all manner of action or causes of action, suits, claims, demands, judgments,
damages, levies and executions of whatsoever kind, nature or description arising
on or before the date hereof, including, without limitation, any claims, losses,
costs or damages, including compensatory and punitive damages, in each case
whether known or unknown, asserted or unasserted, liquidated or unliquidated,
fixed or contingent, direct or indirect, which the Borrower or the Guarantors,
or their legal representatives, successors or assigns, ever had or now have or
may claim to have against any of the Released Parties, with respect to any
matter whatsoever, including, without limitation, the Loan Documents, the
administration of the Loan Documents, the negotiations relating to this
Amendment and the other Loan Documents executed in connection with this
Amendment and any other instruments and agreements executed by the Borrower or
any Guarantor in connection with the Loan Documents or this Amendment, arising
on or before the date hereof (collectively, “Claims”).  The Borrower and each
Guarantor acknowledges that they are aware that they may discover facts
different from or in addition to those they now know or believe to be true with
respect to the Claims, and agree that the release contained in this Amendment is
and will remain in effect in all respects as a complete and general release as
to all matters released in this Amendment, notwithstanding any such different or
additional facts.  The Borrower and each Guarantor agrees not to sue any
Released Party or in any way assist any other person or entity in suing a
Released Party with respect to any claim released in this Section. Borrower and
each Guarantor acknowledges and agrees that Administrative Agent and the Lenders
have fully and timely performed all of their respective obligations and duties
in compliance with the Loan Documents and applicable law, and has acted
reasonably, in good faith, and appropriately under the circumstances.

 

7.9              Governing Law. THIS AGREEMENT SHALL BE A CONTRACT MADE UNDER
AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF OKLAHOMA APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES.

 

 

 

[signature page follows]

 

 

  -10- 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the date first
set forth above.

 



BORROWER:             ORCHIDS PAPER PRODUCTS COMPANY             By: Rod Gloss  
  Name: /s/ Rod Gloss     Title: CFO                      GUARANTORS:          
  ORCHIDS MEXICO (DE) HOLDINGS, LLC             By: Rod Gloss     Name: /s/ Rod
Gloss     Title: CFO                     ORCHIDS MEXICO (DE) MEMBER, LLC        
    By: Rod Gloss     Name: /s/ Rod Gloss     Title: CFO         ORCHID PAPER
PRODUCTS COMPANY OF SOUTH CAROLINA           By: Rod Gloss     Name: /s/ Rod
Gloss     Title: CFO             OPP ACQUISITION MEXICO, S. de. R.L.de C.V.    
      By: Rod Gloss     Name: /s/ Rod Gloss     Title: CFO  

 



 

 

  

  ADMINISTRATIVE AGENT:            

U.S. BANK NATIONAL ASSOCIATION, as

a Lender, LC Issuer, Swing Line Lender and Administrative Agent

            By: Mike Warren     Name: /s/ Mike Warren     Title: SR V.P.        
            LENDERS:                   JPMORGAN CHASE BANK, N.A., as a Lender  
          By: R. Alan Green     Name: /s/ R. Alan Green     Title: Authorized
Signer                     SUNTRUST BANK, as a Lender             By: Samuel M.
Ballesteras     Name: /s/ Samuel M. Ballesteras     Title: Senior Vice President
                    FIRST TENNESSEE BANK, as a Lender             By: Jim
Hennigan     Name: /s/ Jim Hennigan     Title: Senior Vice President  



  



 

 

 

SCHEDULE I TO COMPLIANCE CERTIFICATE

 

Compliance as of [________________], 20[_____] with
Provisions of Section 6.21 of
the Agreement



 

(a)Fixed Charge Coverage Ratio (determined as of the end of each fiscal quarter
for the then most-recently ended four (4) fiscal quarters)

 



i.  Consolidated EBITDA $ ii.  Consolidated Rentals $ iii.  Net cash proceeds
received from the issuance of its equity interest during the period commencing
on April 1, 2017 and ending on September 30, 2017 $ iv.  Such other adjustments
as approved by Required Lenders $ v.  Maintenance Capital Expenditures $
vi.  Restricted Payments $ vii.  Cash taxes $ viii.  Cash Flow Reserve ix.  Line
i, plus ii, iii and iv, minus lines v, vi, vii, and viii $ x.  Consolidated
Interest Expense $ xi.  Consolidated Rentals $ xii.  Consolidated Principal
Payments over the four (4) fiscal quarters then ending $ xiii.  Line x, plus xi
and xii $ xiv.  Line ix divided by Line xiii   Required Ratio 1.20  to 1.00
Compliance Yes ¨       No ¨



 



(b)Leverage Ratio (determined as of the end of each fiscal quarter for the then
most-recently ended four (4) fiscal quarters)



 



i.  Consolidated Funded Indebtedness $ ii.  Consolidated EBITDA $ iii.  Line i.
divided by line ii.   Required Ratio ______ to 1.00 Compliance Yes ¨       No ¨



 



 

 



 

(c)Minimum EBITDA (determined as of the last day of each month for the then
most-recently ended three month period)

 



Consolidated EBITDA $ Required Consolidated EBITDA $ Compliance Yes ¨       No ¨



 

(d)Book Cash Balance (determined as of the last day of each month)

 



Book Cash Balance $ Required Book Cash Balance $ Compliance Yes ¨       No ¨



 



(e)Capital Expenditures (determined as of the last day of each month for the
most recently ended three month period)

 





Capital Expenditures $ Maximum Permitted Capital Expenditures $ Compliance Yes
¨       No ¨



 

(f)Cash-Flow Forecast Compliance (measured weekly on a cumulative basis)

 



Actual Cash Expenditures $ Budget Cash Expenditures $ Compliance (after
application of variance) Yes ¨       No ¨

 

Actual Net Cash Flow $ Budget Net Cash Flow $ Compliance (after application of
variance) Yes ¨       No ¨

 







 

